Citation Nr: 0633391	
Decision Date: 10/27/06    Archive Date: 11/14/06

DOCKET NO.  99-18 266A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a previously denied claim of entitlement to service 
connection for chronic acquired variously diagnosed 
psychiatric disorder. 

2.  Whether new and material evidence has been received to 
reopen a previously denied claim of entitlement to service 
connection for an eye injury. 

3.  Entitlement to service connection for bilateral hearing 
loss.  

4.  Entitlement to an increased, initial (compensable) rating 
for the residuals of a fractured nose. 


REPRESENTATION

Veteran represented by:	Dennis L. Peterson, Attorney


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

L. J. Vecchiollo


INTRODUCTION

The veteran served on active duty from September 1960 to 
October 1963.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a May 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Phoenix, Arizona.

The RO denied entitlement to service connection for a chronic 
acquired psychiatric disorder, hearing loss, and eye problems 
secondary to flash burns from welding.  That decision also 
granted service connection for the residuals of a fractured 
nose and assigned an initial noncompensable rating.  The 
veteran appealed for a higher initial rating.  See Fenderson 
v. West, 12 Vet. App. 119 (1999).  

The Board denied the claim in February 2005.  The veteran 
then appealed the Board's decision to the United States Court 
of Appeals for Veterans Claims (Court).  On March 10, 2006, 
the Court vacated the Board's decision and remanded the case 
to the Board for readjudication in compliance with directives 
specified in a joint motion.

The issues of entitlement to service connection for bilateral 
hearing loss, chronic acquired psychiatric disorder, and eye 
injury, and an increased initial rating for the residuals of 
a fractured nose are addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  In August 1981 and April 1985, the RO denied the 
veteran's claim of service connection for a manic depressive 
nervous disorder.  The veteran was provided notice of the 
denial and of his procedural and appellate rights, but did 
not file a timely appeal.  Thus, the August 1981 and April 
1985 decisions were final.

2.  The evidence presented since most recent April 1985 
decision is so significant that it must be considered in 
order to fairly decide the merits of the claim of service 
connection for chronic acquired psychiatric disorder to 
include manic depressive nervous disorder.

3.  In April 1985, the RO denied the veteran's claim of 
service connection for an eye injury.  The veteran was 
provided notice of the denial and his procedural and 
appellate rights, but did not file a timely appeal.  Thus, 
the April 1985 decision was final.

4.  The evidence presented since April 1985 is so significant 
that it must be considered in order to fairly decide the 
merits of the claim of service connection for an eye injury.


CONCLUSIONS OF LAW

1.  The August 1981 and April 1985 RO decisions, which denied 
service connection for a manic depressive illness are final.  
38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.204, 20.1103 
(2006).

2.  The evidence received subsequent to the April 1985 RO 
decision is new and material; the claim for service 
connection for a chronic acquired psychiatric disorder to 
include manic depressive illness is reopened.  38 U.S.C.A. §§ 
5103, 5103A, 5107, 5108 (West & Supp. 2005); 38 C.F.R. 
§3.156(a) (2000).

3.  The April 1985 RO decision, which denied service 
connection for an eye injury is final.  38 U.S.C.A. § 7105 
(West 2002); 38 C.F.R. §§ 20.204, 20.1103 (2006).

4.  The evidence received subsequent to the April 1985 RO 
decision is new and material; the claim for service 
connection for an eye injury is reopened.  38 U.S.C.A. §§ 
5103, 5103A, 5107, 5108 (West & Supp. 2005); 38 C.F.R. 
§3.156(a) (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In July 1981, the veteran stated that his manic depression 
could have started in service.  The RO denied this claim and 
notified the veteran of such denial and his procedural and 
appellate rights in an August 1981 letter.  The veteran did 
not appeal and the decision became final.  38 U.S.C.A. 
§ 7105.  In a January 1985 statement, the veteran requested 
service connection for an eye injury caused by welding in 
service.  In an April 1985 rating decision, the RO denied the 
claim for eye injury and denied reopening a claim for service 
connection for manic depressive illness.   The veteran was of 
such and of his procedural and appellate rights in an April 
1985 letter.  He did not appeal and the decision became 
final.  38 U.S.C.A. § 7105.  However, when a claim is the 
subject of a prior final denial, it may nevertheless be 
reopened if new and material evidence is presented or 
secured.  38 U.S.C.A. § 5108.  

When a claim to reopen is presented under section 5108, VA 
must first determine whether the evidence presented or 
secured since the last final disallowance of the claim is new 
and material.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a); 
Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  

New and material evidence is evidence not previously 
submitted which bears directly and substantially upon the 
specific matter under consideration, which is neither 
cumulative nor redundant, and which by itself or in 
connection with the evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a).  In 
Hodge, the United States Court of Appeals for the Federal 
Circuit noted that new evidence could be sufficient to reopen 
a claim if it could contribute to a more complete picture of 
the circumstances surrounding the origin of a veteran's 
injury or disability, even where it would not be enough to 
convince the Board to grant a claim.  Id. at 1363.

The Board has a jurisdictional responsibility to consider 
whether it was proper for a claim to be reopened, regardless 
of whether the previous action denying the claim was appealed 
to the Board.  See Jackson v. Principi, 265 F. 3d 1366 (Fed. 
Cir. 2001); Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 
1996). 

When determining whether evidence is new and material, the 
credibility of the evidence is presumed.  See Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).
In Kutscherousky v. West, 12 Vet. App. 369 (1999) the United 
States Court of Appeals for Veterans Claims (Court) held that 
the prior holding in Justus that the evidence is presumed to 
be credible was not altered by the Federal Circuit decision 
in Hodge.  

The Board notes here that the provisions of 38 C.F.R. § 
3.156(a) were amended effective August 29, 2001.  These 
amendments are effective only on claims received on or after 
August 29, 2001.  As the veteran's claim was received prior 
to August 29, 2001, these amendments are not relevant in the 
instant case.  See 66 Fed. Reg. 45620-45632 (August 29, 
2001).

Evidence of record at the time of the August 1981 and April 
1985 decisions included service medical records were negative 
for either a psychiatric disorder or an eye disorder, to 
include any injuries from flash burns.  The veteran's August 
1960 enlistment examination noted scars on the right forearm, 
the right knee, forehead and upper left arm.  The October 
1963 separation examination noted the same scars as found 
during enlistment examination.  The psychiatric and eye 
examinations were normal.  

VA outpatient treatment records dated in July 1980 note 
questionable manic depression.  There were no treatment 
records referable to the eyes.  

The following evidence was presented or obtained after the 
August 1981 and April 1985 RO decisions.  

A July 1981 VA medical certificate revealed that the veteran 
stated that he sustained a scar from an inservice welding 
burn over the supra clavicular area.  A November 1985 report 
from Dr. MA (initials) shows the veteran was suffering from 
manic depressive bi-polar type, in remission.  The first 
diagnosis was noted to be in 1972 when the veteran suffered 
from his first breakdown due to the illness.  It was also 
noted that alcoholism has been a problem for the veteran 
since 1972.  Subsequent medical records note continuing 
treatment for various acquired psychiatric disorders and 
alcoholism.  On a December 1985 VA medical certificate, the 
veteran stated that the veteran was recently struck in the 
back of the head and continued to have headaches.  The 
diagnosis was post-traumatic headaches and bipolar disorder.  
On two military history reports conducted while hospitalized 
at a VA facility in 1986 and 1989 in the veteran stated that 
he sustained weld burns in service.  

A decision of the Social Security Administration (SSA) 
granted the veteran disability insurance benefits - 
effective January 1990.  His primary diagnosis was bipolar 
disorder with depression.  

On a July 1998 VA physical examination and history report, it 
was noted that the veteran stated that he sustained a 
forehead and scalp laceration when dynamite exploded in his 
face in 1957; and he sustained a closed head injury with loss 
of consciousness in 1977 when he was stuck in the face with a 
rock, and subsequently underwent facial reconstruction.  A 
July 1998 VA ophthalmology/optometry report noted that the 
veteran was photophobic from old welding flash burns.  An 
April 1999 VA skin diseases examination report opined that 
the veteran's skin, hair and eye color, and Scotch-Irish 
ancestry are the primary etiologic factors pertaining to his 
basal cell carcinoma, but his inservice occupation as a 
welder "may well have been a contributory factor."  

A VA outpatient treatment mental note dated in June 2001 
revealed that he veteran had difficulty going to sleep.  A VA 
outpatient mental health note revealed that he veteran felt 
that he may have post-traumatic stress disorder (PTSD) as a 
result of inservice traumatic events.  On a VA PTSD 
consultation in March 2004, a VA psychiatrist stated that the 
veteran's records were consulted and there was no clear 
indication that the veteran was in a combat setting, although 
the veteran's records were a bit sparse.  The psychiatrist 
stated that he would see the veteran if the treating 
psychiatrist referred him.  He noted that the treating 
psychiatrist did not diagnose the veteran with PTSD, but 
rather bipolar disorder and alcohol abuse, in remission.  

In statements and testimony, the veteran maintains that he 
had headaches in service, and he asserts that they were the 
first symptoms of a psychiatric disorder.  He also stated 
that he has been depressed since service and has self-
medicated with alcohol to stop nightmares caused by various 
inservice traumatic experiences.

He also noted that he suffered flash burns to his eyes 
approximately three times during service.  He stated that he 
did not use safety glasses while he was welding because he 
could not see with them.  He reported a current light 
sensitivity due to the inservice flash burns.  He stated that 
he saw a doctor in service for burns, but was just given a 
salve by the corpsman.  He has also stated that, one time, 
the flash burns caused so much eye swelling that his eyes 
were swollen shut when he awoke the next morning, he was 
taken to sick bay, and given a medication drip.  He remembers 
signing forms or treatment records at the time, so he is 
surprised that these treatment records are not contained in 
his service medical records.  He stated that his eye have 
bothered him since service.  

After review, the Board finds that this evidence is new and 
in Toto is so significant that it must be considered in order 
to fairly decide the merits of the claim.  As such, the 
evidence is material to his claim and therefore reopens his 
service connection claim for chronic acquired psychiatric 
disorder to include manic depression and eye injury.  

The President signed into law the Veterans Claims Assistance 
Act of 2000 (VCAA) on November 9, 2000.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West 2002).  The legislation provides, 
among other things, for notice and assistance to claimants 
under certain circumstances.  VA has issued final rules to 
amend adjudication regulations to implement the provisions of 
the VCAA.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a).  These regulations establish clear guidelines 
consistent with the intent of Congress regarding the timing 
and the scope of assistance VA will provide to a claimant who 
files a substantially complete application for VA benefits.  

As explained in greater detail below, the Board must now 
remand the issues of entitlement to service connection for 
chronic acquired psychiatric disorder and eye injury.  


ORDER

The claim for service connection for an acquired psychiatric 
disorder is reopened.  To this extent only, the appeal is 
granted.  

The claim for service connection for an eye injury is 
reopened.  To this extent only, the appeal is granted.  


REMAND

The Board has determined that new and material evidence has 
been presented.  Therefore, the case must be returned to the 
RO for adjudication on the merits based on all the evidence 
of record.  

The Board observes that additional due process requirements 
may be applied as a result of the enactment of the Veterans 
Claims Assistance Act and its implementing regulations.  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107; 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a).

The examiner who conducted the September 2002 audio 
examination opined that it was not possible to determine 
"with certainty" that hearing loss was incurred in service, 
and that there was no evidence to contradict the RO's 
decision to deny the claim.  The Board notes that the proper 
determination should have been whether "it was as likely as 
not" that the veteran's hearing loss was caused by service.  
Therefore, the veteran should be provided another VA 
audiological examination to address this issue.  

Regarding the increased rating claim for the residuals of a 
nasal fracture, the examiner who conducted the May 2002 VA 
examination stated the veteran's records were not available 
for review.  In addition, there was no mention made regarding 
the extent, if any, of obstruction of the veteran's right 
nasal passage.  See 38 C.F.R. § 4.97, Diagnostic Code 6502 
(providing a 10 percent disability rating for deviation of 
the nasal septum with 50 percent obstruction of the nasal 
passage on both sides or complete obstruction on one side).  
Therefore, the veteran should be provided another 
examination.  

Accordingly, the case is REMANDED for the following action:

1.	The RO should review the claims file 
and ensure that all notice and development 
procedures pursuant to 38 U.S.C.A. 
§§ 5102-5103A, and 5107 (West 2002 & Supp. 
2005) are fully complied with, to include 
requesting that the veteran submit all 
relevant evidence in his possession 
relating to entitlement to service 
connection for chronic acquired 
psychiatric disorder, eye injury, hearing 
loss and an increased rating for the 
residuals of a nasal fracture.  

2.	The RO should arrange for the veteran 
to be examined by an otolaryngologist 
(with audiometric studies at the 500 
through 4000 hertz frequencies).  The 
examiner must review the veteran's claims 
file in conjunction with the examination, 
specifically noting the veteran's SMRs and 
his occupation in service.  The examiner 
should determine whether the veteran has a 
hearing loss disability by VA standards 
(i.e., under 38 C.F.R. § 3.385), and, if 
so, opine regarding the likely etiology of 
the disability, specifically whether it is 
very likely, at least as likely as not, or 
highly unlikely that any current hearing 
loss disability is related to noise 
exposure in service, service separation 
examination findings, or is otherwise 
related to service.  The examiner must 
explain the rationale for all opinions 
given.  If the examiner cannot reach an 
opinion without resorting to speculation, 
the examiner should so state and explain 
the basis for such determination.

3.  The RO should arrange for the veteran 
to be examined by an ears, nose and throat 
specialist.  The examiner must review the 
veteran's claims file in conjunction with 
the examination.  The examiner should 
comment on the percentage of obstruction, 
if any, in both nasal passages.  

4.	The RO should then re-adjudicate the 
claims.  If it remains denied, the RO 
should issue an appropriate supplemental 
statement of the case and give the veteran 
and his attorney the opportunity to 
respond.  The case should then be returned 
to the Board, if in order, for further 
review.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



______________________________________________
CHERYL L. MASON 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


